          Case 4:20-cv-00447-LPR Document 44 Filed 08/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


TAMEKA TURNER, Special Administrator
of the Estate of Brandon Sykes                                             PLAINTIFF

v.                                Case No. 4:20-cv-00447-LPR

SO GOOD TRANSPORTATION, LLC
and RAYMOND BURROW                                                      DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered today, it is CONSIDERED, ORDERED, and ADJUDGED

that this case be dismissed with prejudice.

       IT IS SO ADJUDGED this 2nd day of August 2021.



                                                  _________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
